TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00734-CV



                             Lazarus Investments, L.P., Appellant

                                                v.

         Bankruptcy Estate of Gary L. Bradley, Ronald Ingalls, Trustee, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-05-003614, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Lazarus Investments, L.P. has filed an unopposed motion to dismiss its

appeal, explaining that the parties have reached a settlement of all claims between them. We grant

the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(1).




                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson;
   Chief Justice Law Not Participating

Dismissed on Appellant’s Motion

Filed: December 3, 2009